This is an action to recover the contract price of beef sold and delivered by plaintiff to defendant.
From judgment on the verdict that plaintiff recover of defendant the sum of $450.10, and the costs of the action, defendant appealed to the Supreme Court.
There was evidence at the trial of this action tending to show that W.H. Tucker, who bought the beef from plaintiff, was at the time the general manager of defendant's store at Elk Park, N.C.; that he bought the beef and issued checks and a due bill for the purchase price as such general manager, and that the beef was bought by the said W.H. Tucker to be sold by the defendant at retail in its stores. The evidence was sufficient to show that W.H. Tucker had actual or at least apparent authority as general manager of defendant's store to buy the beef, and to pay for the same by the checks and due bill signed by him as general manager. Bobbitt  Co. v.Land Co., 191 N.C. 323, 131 S.E. 643.
There was no error in the refusal of the court to allow defendant's motion for judgment as of nonsuit. The judgment is affirmed.
No error. *Page 793